Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 1/31/2022 and 2/24/2022 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 4/27/2022 have been entered and fully considered.  Claims 1, 3, 5 and 6 are amended, claims 2, 4 and 7-10 are canceled, claims 11 and 12 are new, and claims 1, 3, 5, 6, 11 and 12 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5, 6, 11 and 12 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0304796 A1), in view of Jain et al. (US 2014/0003313 A1), hereinafter Jain. 

Regarding claims 1 and 3, Xu teaches a first network node (Figure 1 and Paragraph 0012; MTC-IWF), the first network node (Figure 1 and Paragraph 0012; MTC-IWF) comprising:
at least one processor (Figures 1, 12 and Paragraph 0127; MTC-IWF is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a processor is present in order to perform various functions); and
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor (Figures 1, 12 and Paragraph 0127; MTC-IWF is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a memory is coupled to the processor in order to store instructions to perform various functions) cause the at least one processor to:
receive, from a second network node (Paragraph 0125; the MTC server), a first message comprising an indicator that related to a charging (Paragraph 0125; the MTC server sends the MTC device triggering information to an MTC-IWF.  Paragraph 0124; the MTC device triggering information includes at least a MTC device identification and the triggering identification [interpreted as indicator]), and
send a second message related to a Charging Data Record (CDR) to a Charging Gateway Function (CGF) (Figure 12 and Paragraph 0103; generating, by the MTC-IWF, charging data records (CDR) according to the triggering identification and sending the CDR to a charging system).
Xu may not specifically teach a first network node in a Visited Public Land Mobile network (VPLMN), when a User Equipment (UE) roams to the VPLMN, first message comprising an indicator that charging can be stopped.  In an analogous art, Jain teaches a first network node (Paragraph 0032; MTC-IWF) in a Visited Public Land Mobile network (VPLMN) (Paragraph 0032; in VPLMN), when a User Equipment (UE) roams to the VPLMN (Paragraph 0032; when UE is roaming in VPLMN), first message comprising an indicator that charging can be stopped (Figure 2, Paragraphs 0032 and 0039; a Service Capability Server SCS sends a Device Trigger Request message to the MTC-IWF [device trigger is charged].  Paragraphs 0041-0043; the MTC-IWF checks that the SCS is authorized to send trigger requests, and if this check fails, the MTC-IWF will not continue with generating charging data record).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Jain because it would prevent signaling surge in the network and have an impact on the battery life of a UE if the UE toggles between an idle state and a connected state (Jain, Paragraph 0004).

Regarding claims 5 and 6, Xu teaches a User Equipment (UE) (Figure 1 and Paragraph 0012; UE), the UE comprising: 
at least one processor (Figures 1, 12 and Paragraph 0136; UE is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a processor is present in order to perform various functions); and 
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to (Figures 1, 12 and Paragraph 0127; UE  is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a memory is coupled to the processor in order to store instructions to perform various functions): 
 receive, information via a Radio Access Network (RAN) from a first network node (Figure 2 and Paragraph 0013; the MTC-IWF directly sends an SMS containing the MTC device triggering information to an SMS-SC via a T4 interface to transmit the MTC device triggering information, and the SMS-SC finally sends the SMS to a UE), wherein the first network node is configured to receive, from a second network node (Paragraph 0125; the MTC server), a first message comprising an indicator related to charging (Paragraph 0125; the MTC server sends the MTC device triggering information to an MTC-IWF.  Paragraph 0124; the MTC device triggering information includes at least a MTC device identification and the triggering identification [interpreted as indicator]), and
send a response via the RAN to the first network node (Figure 2 and Paragraph 0013; UE sends an acknowledgement message to an MTC server via a network node), and the first network node is configured to send a second message related to a Charging Data Record (CDR) to a Charging Gateway Function (CGF) (Figure 12 and Paragraph 0103; generating, by the MTC-IWF, charging data records (CDR) according to the triggering identification and sending the CDR to a charging system).
Xu may not specifically teach when the UE is roaming in a Visited Public Land Mobile Network (VPLMN), receive information in the VPLMN, a first message comprising an indicator that charging can be stopped.  In an analogous art, Jain teaches when the UE is roaming in a Visited Public Land Mobile Network (VPLMN) (Paragraph 0032; when UE is roaming in VPLMN), receive information in the VPLMN, a first message comprising an indicator that charging can be stopped (Figure 2, Paragraphs 0032 and 0039; a Service Capability Server SCS sends a Device Trigger Request message to the MTC-IWF [device trigger is charged].  Paragraphs 0041-0043; the MTC-IWF checks that the SCS is authorized to send trigger requests, and if this check fails, the MTC-IWF will not continue with generating charging data record).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Jain because it would prevent signaling surge in the network and have an impact on the battery life of a UE if the UE toggles between an idle state and a connected state (Jain, Paragraph 0004).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jain, as applied in the claims above, further in view of Liu et al. (US 2015/0016307 A1), hereinafter Liu. 

Regarding claims 11 and 12, the combination of Xu and Jain teaches all of the limitations of claims 1 and 3, as described above.  Further, Jain teaches wherein the CDR comprises an identifier of the UE (Paragraphs 0031 0047; the CDR information including the External Identifier or MSISDN [which can be mapped to IMSI] and SCS Identifier) in the VPLMN (Figure 2 and Paragraphs 0032, 0039 and 0041-0043; charging for the device trigger message to the UE when the UE is roaming in the VPLMN).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Jain because it would prevent signaling surge in the network and have an impact on the battery life of a UE if the UE toggles between an idle state and a connected state (Jain, Paragraph 0004). 
The combination of Xu and Jain may not specifically teach the CDR comprises a field for an address of the first network node in the network.  In an analogous art, Liu teaches the CDR comprises a field for an address of the first network node in the network (Paragraphs 0091, 0092 and 0094; the MTC-IWF generates a charging request including MTC service type information, and sends the charging request to an online charging subsystem/offline charging subsystem; wherein the MTC service type information may include an MTC-IWF identifier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Jain and Liu because it would preventing issues such as when an SM is used to bear a device trigger request, with an existing charging mechanism, a flexible charging requirement for the MTC service cannot be fulfilled, as it cannot tell whether an SM is for a particular service such as device trigger in an MTC service, thereby failing to charge for different service types (Liu, Paragraph 0023).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647